       Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



                                                             MDL NO. 1:15-md-2657-FDS
                                                             This document relates to:
 IN RE : ZOFRAN® (ONDANSETRON)
                                                             All Actions
 PRODUCTS LIABILITY LITIGATION




 AMENDED DECLARATION OF JENNIFER STONECIPHER HILL IN SUPPORT OF
 GLAXOSMITHKLINE LLC’S RENEWED MOTION FOR SUMMARY JUDGMENT
                BASED ON FEDERAL PREEMPTION

   1. I am an attorney admitted to practice in the State of Missouri and admitted pro hac vice to

       practice before the United States District Court for the District of Massachusetts in the

       above-referenced action. I am a partner in the law firm of Shook, Hardy & Bacon LLP, and

       I am counsel of record for defendant GlaxoSmithKline LLC (“GSK”) in this matter. I have

       personal knowledge of the facts set forth below, and to the extent any statement is based

       on information and belief, I believe it to be true.

   2. This is an amended declaration offered in support of GSK’s Renewed Motion for Summary

       Judgment Based on Federal Preemption (ECF No. 1594).

   3. Attached to this amended declaration is an Index of Exhibits in Support of GSK’s Renewed

       Motion for Summary Judgment Based on Federal Preemption.

   4. The Index identifies Exhibits 1-143. Corrections to the original Index, filed as ECF No.

       1594-2, are noted in red.

   5. True and correct copies are being manually filed with the Court.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.
      Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 2 of 10




Dated: November 21, 2019

                                  Respectfully submitted,

                                   /s/ Jennifer Stonecipher Hill
                                  Madeleine M. McDonough
                                  Jennifer M. Stevenson
                                  Jennifer Stonecipher Hill
                                  SHOOK, HARDY & BACON L.L.P.
                                  2555 Grand Blvd.
                                  Kansas City, MO 64108
                                  Telephone: (816) 474-6550
                                  Facsimile: (816) 421-5547
                                  mmcdonough@shb.com
                                  jstevenson@shb.com
                                  jshill@shb.com
                                  Admitted pro hac vice

                                  Attorneys for Defendant GlaxoSmithKline LLC




                                     2
       Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 3 of 10


 Exhibits to GSK's Renewed Motion for Summary Judgment Based on Federal Preemption.
Ex. #                                      Exhibit Description
  1    Exhibit number intentionally omitted.
  2    July 17, 2019 Declaration of Luise Rogg, M.D., Ph.D.
  3    Exhibit number intentionally omitted.
  4    Exhibit number intentionally omitted.
  5    Excerpts from the October 26, 2018 Deposition of Ra-id Abdulla, M.D.
  6    Excerpts from the October 24, 2017 Deposition of Roya Behbahani, PharmD
  7    Excerpts from the October 12, 2018 Deposition of Bengt Danielsson, M.D., Ph.D.
  8    Excerpts from the December 11, 2018 Deposition of Brian E. Harvey, M.D., Ph.D.
  9    Excerpts from the October 17, 2017 Deposition of Karol LaCroix
 10    Excerpts from the October 18, 2018 Deposition of Carol Louik, Sc.D
 11    Excerpts from the June 28, 2017 Deposition of Derek Newall
 12    Excerpts from the September 25, 2018 Deposition of Thomas W. Sadler, Ph.D.
 13    Excerpts from the March 28, 2018 Deposition of Patrick J. Wier, Ph.D.
 14    July 5, 2018 Expert Report of Bengt Danielsson Danielsson MD, Ph.D.
 15
       August 27, 2018 Supplemental and Rebuttal Expert Report of Bengt Danielsson MD, Ph.D.
 16    September 26, 2018 Declaration and Expert Report of Brian E. Harvey, M.D., Ph.D.
 17    September 21, 2018 Regulatory Expert Report of Dena R. Hixon, M.D.
       Excerpts from Transcript of July 10, 2019 Status Conference in In re Zofran , MDL No. 15-
 18
       02657-FDS
       FDA’s approval letter for Zofran® New Drug Application (“NDA”) 20-007, dated January 4,
 19
       1991, beginning Bates number ZOFNDAA0059829.
       FDA’s letter to GSK on January 21, 1992 requiring changes to the Pregnancy Category B
 20
       labeling language, beginning Bates number ZOFNDAA0090691.
       Labeling for intravenous Zofran® approved by FDA in November 2012 (available at
 21
       https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/020007s043lbl.pdf).
       FDA's approval letter for Zofran® NDA 20-103, dated December 31, 1992, beginning Bates
 22
       number ZOFNDAB0059212.
       FDA's approval letter for Zofran® NDA 20-403, dated January 31, 1995, beginning Bates
 23
       number ZOFNDAA0107897.
       FDA's approval letter for Zofran® NDA 20-605, dated January 24, 1997, beginning Bates
 24
       number ZOFNDAD0001667.
       FDA's approval letter for Zofran® NDA 20-781, dated January 27, 1999, beginning Bates
 25
       number ZOFNDAE0005517.
       December 17, 2010 letter from FDA's Donna Greibel to GSK's Eric Richards, beginning
 26
       Bates number ZOFNDAA0182860.

       GSK’s April 15, 2011 “Global Clinical Safety and Pharmacovigilance Safety Evaluation and
 27
       Risk Management Report" assessing the strengths and limitations of the data on use of
       ondansetron during pregnancy and lactation, beginning Bates number ZOFNDAA0184304.
     Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 4 of 10


     Email from GSK’s Amy Ebel stating that there is no record of FDA having sought additional
     information or challenging GSK's ultimate conclusion in its 2011 Zofran® pregnancy safety
28
     assessment that changes to the Zofran® label were not warranted, beginning Bates number
     ZFN00096514.
     Citizen Petition submitted to FDA by James P. Reichmann on January 3, 2013 (available at
29   https://www.regulations.gov/contentStreamer?documentID=FDA-2013-P-0048-
     0001&attachmentNumber=2&contentType=pdf).
     September 14, 2015 Comment from Simerpal Gill to James P. Reichmann Citizen Petition
30
     (available at https://www.regulations.gov/document?D=FDA-2013-P-0048-0006).
     Docket for James P. Reichmann Citizen Petition, Docket ID FDA-2013-P-0048 (available at
31
     https://www.regulations.gov/docket?D=FDA-2013-P-0048).

     FDA's Citizen Petition denial response letter provided to James P. Reichmann, dated October
32
     27, 2015 (available at https://www.regulations.gov/contentStreamer?documentID=FDA-2013-
     P-0048-0009&attachmentNumber=2&contentType-pdf).
     Upon information and belief, proposed amended Zofran® Pregnancy Lactation Labeling Rule
33   ("PLLR") labeling submitted by Novartis to FDA on September 22, 2015, beginning Bates
     number NPCZOFR00002076.
     Upon information and belief, September 16, 2015 "Clinical Overview[:] Rationale for
     changes to US Prescribing Information - Pregnancy section and alignment with PLLR
34   format," summarizing the data that Novartis believed was sufficient to support changes to the
     Zofran® pregnancy labeling, beginning Bates number NPCZOFR00002270. [FILED UNDER
     SEAL]
     Upon information and belief, FDA's revisions to Novartis's proposed PLLR labeling, dated
35
     November 9, 2015, beginning Bates number NPCZOFR00003937.
     Upon information and belief, Novartis's second proposed Zofran® PLLR labeling, submitted
36   on December 30, 2015, in response to FDA's November 2015 revisions, beginning Bates
     number NPCZOFR00003895.
     Upon information and belief, FDA's response to Novartis's second proposed labeling changes,
37
     dated April 16, 2016, beginning Bates number NPCZOFR00004043.
     Upon information and belief, Novartis's third proposed Zofran® PLLR labeling, dated May 9,
38
     2016, beginning Bates number NPCZOFR00004406.
     Upon information and belief, FDA's response to Novartis's third proposed PLLR labeling,
39
     dated June 14, 2016, beginning Bates number NPCZOFR00004442.
     Zofran® ODT PLLR labeling approved by FDA on November 9, 2016 (available at
40   https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/020103s035_020605s019_02078
     1s019lbl.pdf).
41   Current labeling for Zofran®.
     FDA March 2001 "Guidance for Industry[:] Postmarketing Safety Reporting for Human Drug
42
     and Biological Products Including Vaccines" (Draft Guidance).
43   FDA August 2002 "Guidance for Industry[:] Establishing Pregnancy Exposure Registries."
     FDA March 2005 "Guidance for Industry[:] Good Pharmacovigilance Practices and
44
     Pharmacoepidemiologic Assessment."
     Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 5 of 10


     FDA April 2005 "Reviewer Guidance[:] Evaluating the Risks of Drug Exposure in Human
45
     Pregnancies."
     FDA September 2011 "Guidance for Industry[:] Reproductive and Developmental Toxicities -
46
     Integrating Study Results to Assess Concerns."
     FDA Manual of Policies and Procedures, Center for Drug Evaluation and Research (CDER),
47   "Tracking of Significant Safety issues in Marketed Drugs -- Use of the DARRTS Tracked
     Safety Issues" (Rev. 2011).
     FDA December 2014 "Pregnancy, Lactation, and Reproductive Potential: Labeling for
48   Human Prescription Drug and Biological Products - Content and Format[:] Guidance for
     Industry" (Draft Guidance).
49   Centers for Disease Control and Prevention, Data & Statistics on Birth Defects (2018).
     FDA's "Questions and Answers on FDA's Adverse Event Reporting System (FAERS)"
50   (available at https://www.fda.gov/drugs/surveillance/fda-adverse-event-reporting-system-
     faers).
     International Conference on Harmonisation of Technical Requirements for Registration of
51   Pharmaceuticals for Human Huse ("ICH"), September 1994 "Guideline for Industry[:]
     Detection of Toxicity to Reproduction for Medicinal Products."
     FDA July 2017 "Draft ICH Harmonised Guidance[:] Detection of Toxicity to Reproduction
52
     for Human Pharmaceuticals[,] S5(R3)."
     EUROCAT Guide 1.2, dated January 2002, "Instructions for the Registration of Congenital
53
     Anomalies."
     EUROCAT Guide 1.3 and reference documents, dated September 2005, "Instructions for the
54
     Registration and Surveillance of Congenital Anomalies."
     EUROCAT Guide 1.4 and Reference Documents, dated 2013, "european surveillance of
55
     congenital anomalies."
     Metropolitan Atlanta Congenital Defects Program ("MACDP") June 2004 "Birth Defects and
56
     Genetic Diseases Branch 6-Digit Code."
57   MACDP's "CDC/BPA 6-Digit Code for Congenital Anomalies, Updated 2018"
58   FDA Pharmacology Review for NDA 20-007, dated May 18, 1990.
59   FDA Pharmacology Review for NDA 20-781, dated September 11, 1997.
     GSK’s April 15, 2011 “Global Clinical Safety and Pharmacovigilance Safety Evaluation and
60   Risk Management Report" assessing the strengths and limitations of the data on use of
     ondansetron during pregnancy and lactation, beginning Bates number ZFN00101116.

61   GSK's October 2015 "Global Clinical Safety and Pharmacovigilance, Safety Evaluation and
     Risk Management, Ondansetron: Use in pregnancy," beginning Bates number ZFN00482129.
     Abrahamsson et al., Induction of rhythm abnormalities in the fetal rat heart. A tentative
62   mechanism for the embryotoxic effect of the class III antiarrhythmic agent almokalant,
     Cardiovasc Res. 28(3):337-344 (1994).

63   AE Kidgell et al., Antiemetic control: 5-HT3 antagonists: Review of clinical results, with
     particular emphasis on ondansetron , 17 Cancer Treatment Reviews 311-17 (1990).
     Beltrame & Mazue, Reproductive toxicology guidelines: comparison and application , Ann
64
     1st Super Sanita. 29(1):3-14 (1993).
     Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 6 of 10


     Beyer et al., ILSI/HESI Maternal Toxicity Workshop Summary: Maternal Toxicity and Its
65   Impact on Study Design and Data Interpretation , Birth Defects Research (Part B) 92:36-51
     (2011).
     Danielsson et al., Embryonic Cardiac Arrhythmia and Generation of Reactive Oxygen
66   Species: Common Teratogenic Mechanism for IKr Blocking Drugs , Reproductive
     Toxicology 24:42-56 (2007).
     Upon information and belief, the version of Danielsson et al. (2007) submitted by Novartis to
67
     FDA, beginning Bates number NPCZOFR00002239.
     Danielsson et al., Use of ondansetron during pregnancy and congenital malformations in the
68
     infant , Reproductive Toxicology 50: 134-137 (2014).
     Upon information and belief, the version of Danielsson et al. (2014) submitted by Novartis to
69
     FDA, beginning Bates number NPCZOFR00002254.
     Diav-Citrin et al., The Safety of Mesalmine in Human Pregnancy: A Prospective Controlled
70
     Cohort Study , Gastroenterology, 114:23 -28 (1998).
     Ding, D., et al., The EDKB: an established knowledge base for endocrine disrupting
71
     chemicals , BMC Bioinformatics, 11 (Suppl 6):S5 (2010).
     Edmondson et al., Laryngomalacia: The role of gender and ethnicity , International Journal of
72
     Pediatric Otorhinolaryngology 75:1562 -1564 (2011).
     Einarson, et al., The safety of ondansetron for nausea and vomiting of pregnancy: a
73
     prospective comparative study , Br. J. Obstet. Gynaecol. 111:940-943 (2004).
     Fonger, G., et al., TOXNET: A computerized collection of toxicological and environmental
74
     health information , Toxicology and Indus. Health 16:4-6 (2000).
     Jiang-Hong Ye et al., Ondansetron: A Selective 5-HT3 Receptor Antagonist and Its
75
     Applications in CNS-Related Disorders , 7 CNS Drug Reviews 199-213 (2001).
     Kuryshev et al., Interactions of the 5-Hydroxytryptamine 3 Antagonist Class of Antiemetic
     Drugs with Human Cardiac Ion Channels , Journal of Pharmacology and Experimental
76
     Therapeutics, 295:614-620 (2000), which, upon information and belief, was submitted by
     Novartis to FDA, beginning Bates number NPCZOFR00002356.
     Marks & Terry, Developmental Toxicity of Ibutilide Fumarate in Fats After Oral
77
     Administration , Teratology 54:157-164 (1996).
     McCauley et al., Safety and Efficacy of Ondansetron Therapy for Nausea and Vomiting of
78
     Pregnancy [Abstract], 2002 Obstet. Gynecol. 99(4):24S.
     Midgett et al., Congenital heart malformations induced by hemodynamic altering surgical
     interventions , Frontiers in Physiology, Vol. 5, Article 287 (August 2014), which, upon
79
     information and belief, was submitted by Novartis to FDA, beginning Bates number
     NPCZOFR00002364.
     Morita et al., Spontaneous Malformations in Laboratory Animals: Frequency of External,
80   internal and Skeletal Malformations in Rats, Rabbits and Mice, Cong Anom., 27:147-206
     (1987).
     Pasternak et al., Ondansetron in Pregnancy and Risk of Adverse Fetal Outcomes , 368 New
81
     Englamd J. Med. 814 (2013).
     Rasmussen et al., Guidelines for Case Classification for the National Birth Defects
82
     Prevention Study , Birth Defects Research (Part A) 67: 193-201 (2003).
     Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 7 of 10


     Siu et al., Placental Transfer of Ondansetron during Early Human Pregnancy , Clin.
83   Pharmacokinet. 45(4) 419-423 (2006), which, upon information and belief, was submitted by
     Novartis to FDA, beginning Bates number NPCZOFR00002451.
     Slaughter et al., FDA Approval of Doxylamine-Pyridoxine Therapy for Use in Pregnancy ,
84
     370 New England J. Med. 1081 (2014).
     Wierwille L., Pediatric heart murmurs[:] Evaluation and management in primary care, The
85
     Nurse Practitioner 36(3):22-29 (2011).

     Zuo et al., Integration of Modeling and Simulation to Support Changes to Ondansetron
86   Dosing Following a Randomized, Double-Blind, Placebo-, and Active-Controlled Thorough
     QT Study , J. Clin. Pharmacology 54(11):1221-1229 (2014), which, upon information and
     belief, was submitted by Novartis to FDA, beginning Bates number NPCZOFR00002490.
     Results of July 12, 2019 Search of GSK's internal safety database for events reporting
87
     larygnomalacia in an infant exposed in utero to Zofran®.
     Upon information and belief, 1998 CDER Review and Evaluation of Pharmacology and
88
     Toxicology Data for NDA 20-895 (Viagra® Tablets).
89   Excerpt from Physicians' Desk Reference, 46th Ed. (1992), pages 1069-1071.
     Online copy of the English language abstract for Japanese study report 100424, published in
     Ohta et al., Reproduction study (seg II) of ondansetron hydrochloride in rats by intravenous
90   route , 20 Yakuri To Chiryo 155 174 (1992) (available at https://toxnet.nlm.nih.gov). GSK
     reported the study by title and study number to FDA in its December 23, 1993, Annual Report
     for Zofran® IND27351.
     Copy of online reference to Japanese study report 100441, published in Ezaki et al.,
     Reproduction study (seg II) of ondansetron hydrochloride in rabbits by oral route , 20 Yakuri
91   To Chiryo 197-206 (1992) (available at https://toxnet.nlm.nih.gov). GSK reported the study
     by title and study number to FDA in its December 23, 1993, Annual Report for Zofran® IND
     27351.
     Correspondence from FDA's Heather Buck to GSK's Linda Rebar regarding "Zofran Oral PLR
92   [Physician Labeling Rule] - FDA Revisions" (October 29, 2014), beginning Bates number
     ZFN00352064.
     Attachment to October 29, 2014 Correspondence from FDA's Heather Buck to GSK's Linda
93   Rebar: FDA's revisions to GSK proposed PLR (Physician Labeling Rule) labeling, beginning
     Bates number ZFN00352065.
     Correspondence from GSK's Linda Rebar to FDA's Heather Buck attaching draft Zofran®
94   labeling in response to FDA's October 29, 2014 revisions, beginning Bates number
     ZOFNDAB0154694.
     GSK's Annual Report for the period covering January 1, 2014, through January 31, 2015,
95
     beginning Bates number ZOFNDAB0154773.
     GSK's Ondansetron: Weight of Evidence Evaluation for Pregnancy Outcomes, beginning
96
     Bates number ZFN00054527.
97   Exhibit number intentionally omitted.
     Correspondence from May 22, 2003, attaching redlined edits to the draft Einarson study,
98
     beginning Bates number ZFN00306098.
      Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 8 of 10


      Novartis's third proposed PLLR labeling, dated May 9, 2016, with beginning Bates number
99
      NPCZOFR00004195.
      Excerpts from GSK's facsimile cover sheet attaching follow-up regarding S3A40321 Protocol -
100
      Ondansetron (September 17, 2002), beginning Bates number ZFN03336558.
      Correspondence from GSK's Karen Dillinger attaching 15-Day Alert Reports (October 19,
101
      2004), beginning Bates number ZOFNDAA0161688.
102   Excerpt from NDA 20-007 with beginning Bates numbers ZOFNDAA0000380-384.
      GSK's Annual Periodic Adverse Experience Report (April 27, 2005), beginning Bates number
103
      ZOFNDAA0164343.
104   Excerpt from NDA 20-007 with beginning Bates numbers ZOFNDAA0011333-11379.
      New Drug Application, NDA 20-007, Table of Contents, beginning Bates number
105
      ZOFNDAA0000361.
106   Exhibit number intentionally omitted.
      GSK's Annual Report, IND 27,351 (December 23, 1993), beginning Bates number
107
      ZOFINDAC0013783.
      GSK's Periodic ADR Report: Annual (April 29, 2009), beginning Bates number
108
      ZOFNDAA0175899.
      Excerpts from GSK document entitled “Theoretical/Expert Prediction of Target-Based
109
      Teratogenic Liability,” beginning Bates number ZFN00305671.
      Correspondence from GSK's Derek Newall regarding "Comments from FDA: Zofran US
110   Labeling, PLR conversion for oral formulations (January 15, 2015), beginning Bates number
      ZFN00583006.
      Correspondence from GSK's Derek Newall regarding "Comments from FDA: Zofran US
111   Labeling, PLR conversion for oral formulations (February 25, 2015), beginning Bates number
      ZFN00583512.
      FDA's letter to GSK regarding NDA 20-007/S-001, -002, -003, -004, -007, and -008 (Feb.
112
      1993), beginning Bates number ZOFNDAA0095824.
      Correspondence from GSK's Linda Rebar regarding "Zofran request regarding pregnancy
113
      labeling" (April 28, 2015), beginning Bates number ZFN00054108.
      Global Clinical Safety and Pharmacovigilance, Safety Evaluation and Risk Management,
114
      Ondansetron: Use in Pregnancy (May 2015), beginning Bates number ZFN00482547.
115   Report No. NTX/88/004 (Study No. 100421), beginning Bates number ZFN00076968.
      GlaxoWellcome Reference Report No. NTX/90/006 (Study No. 100422), beginning Bates
116
      number ZOFNDAE0002496.
117   Report No. NTX/88/005 (Study No. 100423), beginning Bates number ZFN00077030.
118   Report No. NTX/91/001 (Study No. 100424), beginning Bates number ZFN00077547.
119   Report No. NTX/95/009 (Study No. 100425), beginning Bates number ZFN00077788.
120   Report No. NTX/90/009 (Study No. 100441), beginning Bates number ZFN00077391.
121   Report No. NTX/89/001 (Study No. 881001), beginning Bates number ZFN00077091.
122   Report No. NTX/89/002 (Study No. 881002), beginning Bates number ZFN00077114.
123   Report No. WFT/91/070 (Study No. L10873), beginning Bates number ZFN00083163.
124   Report No. WPT/88/111 (Study No. R11531), beginning Bates number ZFN00081310.
125   Report No. WPT/91/056 (Study No. R10615), beginning Bates number ZFN00077952.
126   Report No. WPT/91/065 (Study No. R11417), beginning Bates number ZFN00078064.
      Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 9 of 10


127   Report No. WPT/91/177 (Study No. R11531), beginning Bates number ZFN02473329.
      GR38032F (5HT3-like antagonist): Effects of intravenous administration on the reproductive
      performance of a treated (F0) generation of AHA rats and on the development of two
128
      successive untreated generations (F1 and F2) (Study number R11572) - Summary Report,
      beginning Bates number ZFN00081997.
      Glaxo Company Report No. WPT/84/144 (Study No. L10565), beginning Bates number
129
      ZOFNDAA0010432.
      Glaxo Company Report No. WPT/84/150 (Study No. R10590), beginning Bates number
130
      ZOFNDAA0010051.
      Glaxo Company Report No. WPT/85/031 (Study No. L10649), beginning Bates number
131
      ZOFNDAA0010471.
      Glaxo Company Report No. WPT/85/084 (Study No. L10564), beginning Bates number
132
      ZOFNDAA0010020.
      Glaxo Company Report No. WPT/85/131 (Study No. L10867), beginning Bates number
133
      ZOFNDAA0010265.
      Glaxo Company Report No. WPT/85/143 (Study No. R10615), beginning Bates number
134
      ZOFNDAA0009366.
      Glaxo Company Report No. WPT/85/145 (Study No. L10873), beginning Bates number
135
      ZOFNDAA0010274.
      Glaxo Company Report No. WPT/86/021 (Study No. R10937), beginning Bates number
136
      ZOFNDAA0009774.
      Glaxo Company Report No. WPT/86/148 (Study No. L10874), beginning Bates number
137
      ZOFNDAA0009765.
      Glaxo Company Report No. WPT/88/042 (Study No. R11417), beginning Bates number
138
      ZOFNDAA0010568.
      Glaxo Company Report No. WPT/88/165 (Study No. R10616), beginning Bates number
139
      ZOFNDAA0009356.
      Glaxo Group Research Limited, Report No. WPT/85/125, beginning Bates number
140
      ZFN02448929.
      Glaxo Company Report No. WBP/88/037 (MET 499), beginning Bates number
141
      ZOFNDAA0012035.
      Glaxo Company Report No. WBP/88/038 (MET 500), beginning Bates number
142
      ZOFNDAA0012015.
      Glaxo Company Report No. WBP/88/039 (MET 435), beginning Bates number
143
      ZOFNDAA0011768.
      Case 1:15-md-02657-FDS Document 1758 Filed 11/21/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
